              Case 2:20-cv-01535-MLP Document 22 Filed 06/09/21 Page 1 of 2



                                                                           Hon. Michelle L. Peterson
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    Sung K Hwang,

10                               Plaintiff,                  No. C20-1535-MLP

11           v.                                              STIPULATION OF DISMISSAL

12    Central Portfolio Control, Inc.,

13                               Defendant.

14
             IT IS HEREBY STIPULATED AND AGREED, by and among plaintiff Sung K
15
      Hwang and defendant Central Portfolio Control, Inc., by and through their undersigned
16
      attorneys, that the above-captioned action be, and hereby is, dismissed with prejudice pursuant
17
      to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, with each party to bear her or
18
      its own costs and attorneys' fees.
19

20

21

22

23

24

25

26

27


     STIPULATION OF DISMISSAL (C20-1535-MLP)
             Case 2:20-cv-01535-MLP Document 22 Filed 06/09/21 Page 2 of 2



      Dated: June 7, 2021
 1

 2

 3     BARSHAY SANDERS, PLLC                     M|B LAW GROUP

 4     By:/s Craig B. Sanders                    By:     /s Michael Farrell
       Craig B. Sanders, Esq.                    Michael Farrell, Esq.
 5     100 Garden City Plaza, Suite 500          117 SW Taylor Street, Suite 200
 6     Garden City, New York 11530               Portland, OR 97204
       Tel: (516) 203-7600                       Tel: (503) 220-4289
 7     Fax: (516) 282-7878                       Email: mfarrell@mblglaw.com
       Email: csanders@sanderslawpllc.com        Attorneys for Defendant
 8     Attorneys for Plaintiff
 9

10                                 SO ORDERED.
11
             Dated this 9th day of June, 2021.
12

13                                                  A
14                                                  MICHELLE L. PETERSON
                                                    United States Magistrate Judge
15

16

17

18
19

20

21

22

23

24

25

26

27


     STIPULATION OF DISMISSAL (C20-1535-MLP)
